 In the Matter ofCARBIDE.ANDCARBON CHEMICAL CORPORATION,Eivi-PLOYERandAMERICANFEDERATION OF LABOR, INTERNATIONAL FIREFIGH 'ERs ASSOCIATION,PETITIONERCase No. 18-R-1649.-Decided March 13, 1947Mr. William C. Treanor,of New York City,andMr.Thomas E.Lane,of Oak Ridge,Tenn., for the Employer.Mr. Kenneth, Scott,of Oak Ridge, Tenn.,for the Petitioner.Mr. C. W. Danzenbwi gandMissEsther Demeo,of Oak Ridge,Tennfor the Intervenor.Mr. Henri W. de Kozinian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at OakRidge, Tennessee, on January 21, 1947, before Al. A. Prowell, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCarbide and Carbon Chemical Corporation is a New York corpo-ration which, pursuant to its contract with the United States Govern-ment, processes certain materials at a plant in Oak Ridge, Tennessee,which is owned by the Government. In connection with a prior pro-ceeding,involving the Employer, a report was prepared by a specialrepresentative of the Board, setting out certain facts concerning opera-tions of the Employer, these facts having been provided by the Em-ployer by direction of the War Department.This report is accessibleonly to Board members and its specially designated representatives.The Board takes notice of these facts, which for reasons of nationalsecurity it is not free to divulge, and on the basis thereof finds thatthe operations of the Employer affect commerce within the meaningof the National Labor Relations Act.73 N L.R. B, No. 21.134 CARBIDE AND CARBON CHEMICAL CORPORATION .135Nor do we find merit in the Employer's argument that it is notengaged in commerce within the meaning of the Act because it is aGovernment contractor processing materials at a plant owned by theGovernment.We have repeatedly held that the operations of Govern-ment contractors affect commerce even though the products theymanufacture are transported in commerce by the Government.,AndGovernment contractors are not agents of the Government so as toshare the. Government's -immunity.'We find, contrary to the Employer's contention, that its operationsaffect commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Chemical Workers of America, herein called the Intervenor,is a labor organization affiliated with the Congress of Industrial Or-ganizations, claiming to represent employees of the Employer.III.THE QULSTION CONCERNING REPRESENTATIONThe Employer- refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Employer contends that the petition should be dismissed onthe ground that the employees whom the Petitioner seeks to representare employees of the Government and not employees within themeaning of the Act because (1) the Employer is operating pursuantto a "cost plus fixed fee" contract with the Government, which alsohas title to the plant and all the materials processed there by the Em-ployer, and (2) the employees whom the Petitioner seeks to representare militarized.We have considered similar contentions in the pastand found them to be without merit. The Employer exercises con-siderable control over the employees whom the Petitioner seeks torepresent, in that it hires them, determines their rates of pay andworking conditions, and discharges them.While the Employer'sauthority in these respects may be subjected to review by the Govern-ment in some cases, the Employer admits that its recomendationsas to and control over these employees is effective.These factors aresufficient to establish an employer-employee relationship,3 and we have'Matter ofLone Star Defense Corporation,63 N L.R. B 579;Matter of Carl L.-Norden,Inc, 62 N. L. R. B. 82S,Matter of Brown Shipbuilding Company, Inc., 57N. L. R. B 326.SeeTimberlake v. Day & Zimmerman,49 P. Supp 28(D C S D Iowa)2Penn Dairies v Pennsylvania Milk Control Commission,318 U.S 262:Alabama v.King & Boozer,314 U S 1.'See N LR B.v Hearst Publications,Incorporated,322 U. S 111. 136DECISIONSOF NATIONALLABOR RELATIONS BOARDso held in previous cases.4Nor does the fact that these employees aremilitarized affect our conclusion.Where an employer exercises suffi-cient control over its employees to establish 71,n employer-employeerelationship, as is the case here, we have held that the-fact that suchemployees are militarized cannot serve to deprive them of their rightsunder the Act to be represented, if they so desire, for the purposes ofcollective bargaining with the employer.5We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all firemen and firefighters, excludinglieutenants, captains, and supervisory employees.'The Intervenorcontends that the unit sought by the Petitioner is inappropriate, urgingthat firemen and guards should be placed in one unit.The Employer,while contending that neither firemen nor guards are employees withinthe meaning of the Act, takes no position on the question of lvlletherfiremen and guards should be separated.'Foi' the reasons stated inSection III, above, we have found that the Employer's militarized em-ployees are employees within the meaning of the Act.While both firemen and guards are militarized, it appears that theirduties differ.Firemen are charged with the enforcement of the firesafety rules, and their principal responsibility is to extinguish anyfires that may occur.Guards, on the other hand, are primarily chargedwith the protection of the plant from injury from sources other thanfire and the enforcement of rules promulgated by the Employer andthe Government for the operation of the plant. Ih previously findingappropriate a unit of firemen at another plant in Oak Ridge, Tennes-see,8 Ave recognized that firemen are sufficiently distinguishable fromother employees so as to entitle them to bargain separately.'More-4Matter of Sinclair Rubber, Inc,62 N. L R.B 1153;Matter of Brown ShtipbusldenqCompany,Inc, 57 NL RB 326 See cases cited in fn2, supra.See alsoUnited Statesv.Driscoll,96 U S 421.sHatter of B FGoodrich Company,62 N L RB206, Matter of Rohm d HaasCompany,60 N. L R.B 554,the Employer relies on N.L. R B. v. Jones&Laughlin Steel Corpora-tion, 154 F(2d) 932(C. C A 6), and N.L. R B v. E.C. Atkins &Co, 155 F.(2d) 507(C C A 7)Since the Supieme Court has granted certiorari in both cases, we see no rea-son to depart from Board precedents unless and until the Supreme Court directs us to do so.6At theheating the Petitioner amended its petition to exclude lieutenants and captains,the Employer having objected to their inclusion on the ground that they were supervisoryemployees,We find no merit in the Employer's contention that the exclusion of firemen and guardsfrom a unit pieviously found app_opriate at the plant operated by the Employer in OakRidge, Tennessee,precludes the direction of an election in this proceeding,inasmuch as theexclusion of employees from one unit does not prevent them from being represented in anappropriate unit.8Matter of Roane-Anderson Company,71 N. L. R. B. 266.n See alsoMatter of Wilmington Welding & BoilerWorks,Ltd.,64 N. L R.B. 924.4 CARBIDE AND CARBON CHEMICAL CORPORATION137over, the Intervenor, which is the only party urging the merger offiremen and guards in a single unit, has not, according to our agent'sadministrative report, made any showing of representation amongthe guards.Accordingly, .we find that all firemen and firefighters at the plantoperated by the Employer in Oak Ridge, Tennessee, excluding lieuten-ants, captains, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargainingwithin the mewling of Section.9 (b) of the Act.DIRECTION OF ELECTION10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Carbide and Carbon ChemicalCorporation, Oak Ridge, Tennessee, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision.of the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by American Feder-ation of Labor, International Fire Fighters Association, or by UnitedChemicalWorkers of America, CIO, for the purposes of collectivebargaining, or by neither.OIA1RMA\ H1,RZOG took no part in the consideration of the aboveDecision and Direction of Election.10Anyparticipant in the election herein may,upon its prompt request to, and approvalthereof by, the Regional Director, have its name iemoved fioni the ballot.